Title: Notes on an American Dinner, [ca. 4 July?] 1798
From: Madison, James
To: 


[ca. 4 July 1798?]
Among the celebrations of the last anniversary of the birthday of our National independance, which have found their way to the press, it wd. be surprizing that the following shd. have so long been kept back, if true patriotism, were not often as much distinguished by its modesty as by its merit. Havg. lately recd from a person present an exact acct. of the festive transaction I hope it will be recd even at this late day into your paper, as a testimony of the American character which deserves to be made public.
The Company met on the occasion consisted of the following respectable Citizens—Jonas Harpoon, Warren Shipyard, Jonathan Bullock Saml Stubble, Sylvanus Penn Peter Miller Christopher Kitefoot Thos Topstem Walter Maiz Georgia Rice George Liveoak Nimrod West  Shoemaker  Weaver  Ironsides & General Con⟨solida⟩tio⟨n⟩ was placed at the head of the Table.
It was remarkable that every person present was a Natural born Citizen of the U. S. & was dressed entirely in homemade stuffs. There was not on the table a single dish that had a foreign ingredient in it. Even the liquors were the produce of our own happy ⟨soil?⟩ climate ingenuity & industry.
After a temperate but cheerful repast the following toasts were drunk in the best American ⟨Cyder⟩.
